                                                                                           1   JILL GARCIA
                                                                                               Nevada Bar No. 7805
                                                                                           2   jill.garcia@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Clean Harbors Environmental
                                                                                               Services, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                               UNITED STATES DISTRICT COURT

                                                                                          12                                 FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   MARLENA PALENAPA, an individual,                    Case No.: 2:18-cv-01947-MMD-VCF
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                         Plaintiff,
                                                                                          15                                                          STIPULATION AND ORDER TO
                                                                                               vs.                                                  EXTEND TIME FOR DEFENDANT TO
                                                                                          16                                                            RESPOND TO PLAINTIFF’S
                                                                                               CLEAN HARBORS ENVIRONMENTAL                                   COMPLAINT
                                                                                          17   SERVICES, INC., a Foreign Corporation,                        (First Request)
                                                                                               DOES I-X; ROE CORPORATIONS I-X,
                                                                                          18
                                                                                                                     Defendants.
                                                                                          19

                                                                                          20
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and 7-1, Plaintiff Kim Marlena Palenapa (“Plaintiff”) and
                                                                                          21
                                                                                               Defendant Clean Harbors Environmental Services, Inc. (“Defendant”) (collectively, the “Parties”),
                                                                                          22
                                                                                               by and through their respective counsel hereby stipulate and agree to extend the time for Defendant
                                                                                          23
                                                                                               to file an answer or otherwise respond to Plaintiff’s Complaint up to and including November 16,
                                                                                          24

                                                                                          25   2018. The Parties are requesting this extension due to the fact that counsel for Defendant has only

                                                                                          26   recently been retained and needs additional time to prepare a response. Defendant’s current
                                                                                          27   deadline to file a response to the Complaint is November 2, 2018. This is the Parties’ first request
                                                                                          28
                                                                                           1   to extend the time for Defendant to respond to Plaintiff’s Complaint. This requested extension of

                                                                                           2   time is sought in good faith and not for purposes of causing any undue delay.
                                                                                           3
                                                                                                      Dated this 1st day of November, 2018.
                                                                                           4

                                                                                           5   HKM EMPLOYMENT ATTORNEYS                             OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                    & STEWART, P.C.
                                                                                           6

                                                                                           7

                                                                                           8          /s/ Jenny L. Foley                                    /s/ Jill Garcia
                                                                                               Jenny L. Foley                                       Jill Garcia
                                                                                           9   1785 East Sahara Avenue                              Amy L. Howard
                                                                                               Suite 325                                            3800 Howard Hughes Parkway
                                                                                          10   Las Vegas, NV 89104                                  Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Telephone: 702.625-3893                              Las Vegas, NV 89169
                                                                                          11
                                                                                               Attorneys for Plaintiff Marlena Palenapa             Telephone: 702.369.6800
                                                                                          12                                                        Attorneys for Defendant Clean Harbors
                                                                                                                                                    Environmental Services, Inc.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                                            ORDER
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15          IT IS SO ORDERED.

                                                                                          16
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                          17
                                                                                                                                              11-2-2018
                                                                                          18                                               DATED
                                                                                          19
                                                                                                                                                                                       36186537.1
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
